DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the RCE filed on 11/22/2022.
Claims 3, 9, 10, and 14 are canceled.
Claim 16 has been added.
Claims 1-2,4-8,11-13 and 15-16 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1, 2, 4-8, 11-13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 15 recite computer-implemented method and apparatus for monitoring a person. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 15 recite (Claim 1 being representative), at least in part, a method of adjusting a person's medication schedule, the method comprising: 
receiving an indication that the person's medication schedule should be adjusted, comprising: 
providing a medication schedule regarding the person, the medication schedule indicating the timing of one or more medication doses for treating or suppressing one or more symptoms of a medical condition
setting a first monitoring interval for a first monitoring event for the person based on the received medication schedule, wherein the first monitoring interval starts before a first medication dose is scheduled to be taken is an interval in which a first monitoring event can be initiated
initiating a first monitoring event for the person in the first monitoring interval
receiving information indicating a time at which the person took the first medication dose, or estimating a time at which the person took the first medication dose from measurements of the one or more characteristics associated with the one or more symptoms of the medical condition
monitoring the person for one or more characteristics associated with the one or more symptoms of the medical condition during the first monitoring event
setting a second monitoring interval for a second monitoring event for the person, wherein the second monitoring interval starts before a second medication dose is scheduled to be taken by the person and is an interval in which a second monitoring event can be initiated, and wherein a start time, end time and/or duration of the second monitoring interval is determined based on the monitored one or more characteristics and the medication schedule such that the second monitoring interval includes a time point at which the one or more symptoms are expected to reoccur following the first medication dose
initiating a second monitoring event for the person in the second monitoring intervals
monitoring the person for the one or more characteristics associated with the one or more symptoms of the medical condition during the second monitoring event, 
automatically determining, based on the monitoring during the first monitoring event and during the second monitoring event, a modification of the person's medication schedule
providing the determination of the medication of the person's medication schedule
adjusting, based on the provided determination, the person's medication schedule
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. initiating a first monitoring event for the person in the first monitoring interval) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite the additional elements including:
(1)  a monitoring system comprising a processor and a user interface
(2)  the monitoring system further comprising a monitoring event device comprising a symptom sensor (configured to monitor the person for one or more characteristics associated with the one or more symptoms of the medical condition)
Regarding (1), the monitoring system comprising a processor and a user interface merely generally links the abstract idea to a particular technological environment or field of use. Per MPEP 2106.05(h), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application.
Regarding (2), the monitoring event device comprising a symptom sensor represent a location from which data is received (in this cause audio/visual signals), which constitutes extra-solution activity in the form of pre-solution data gathering. Per MPEP 2106.05(g), extra-solution data gathering activity cannot provide a practical application.
Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) the monitoring system comprising a processor and a user interface, were determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more’ analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. These elements are broadly recited in the specification at, for example at Page 18, “The user interface can comprise one or more user interface components, such as a display screen, one or more speakers, one or more lights, a keyboard, a keypad, a touch pad, a touch screen, a mouse, and a stylus, etc.." This indicates that computer processors and user interfaces are well-understood, routine, conventional in the field. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of (2), the monitoring event device comprising a symptom sensor representing a location from which data is received (in this cause audio/visual signals) was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that using one or more sensors to measure health or location data of the patient is well-understood, routine, and conventional in the field (See U.S. Patent Application Publication No. 20180181721 to Boland at Para. [0190]; U.S. Patent Application Publication No. 20160058287 to Dyell at Para. [0063]). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
CLAIM 13 includes the additional elements of an electronic device and one or more electronic devices the monitoring system comprising a processor and a user interface merely generally links the abstract idea to a particular technological environment or field of use. Per MPEP 2106.05(h), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application. This has been re-evaluated under the “significantly more’ analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. 
CLAIMS 2, 4-8, 11-12 and 16 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claims 1, 9 and 10. 
CLAIMS 2, 4-8– describe types of data that are determined/collected
CLAIMS 11-12 – describes the monitoring intervals 
CLAIM 16 – describes the patient’s medication schedule adjustment
The dependent claims inherit all of the limitations of the independent claims and further define the abstract idea identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in 2, 4-8, 11-12 and 16 are abstract ideas.

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
On page 8 of the remarks, Applicant argues, “The Patent Office asserts that the process of ‘monitoring a person’ falls well within the categorization of organizing methods of human activity. Applicant respectfully maintains that the claims as a whole are instead directed to a specific improvement to a monitoring system or a method of utilizing that monitoring system. The physical monitoring system comprises, for example, processor, a user interface, and a medication schedule regarding the person, as well as a monitoring event device comprising a symptom sensor configured to monitor the person. The claims are thereby directed to a complex computerized system that implements a multi-step process for monitoring a person and adjusting the dosing time of medication as a result of that monitoring. This provides a solution to the ongoing problems discussed in paragraphs [0002]-[0010] of the Specification. Thus, Applicant respectfully submits that the claims are not directed to an abstract idea.” A method of monitoring the health of an individual is a method of organizing human activity.  The "complex computerized system" are recited as generic computer components.  The claim as whole is directed to determining a dosage schedule which is not a technical solution to a technical problem.  None of the “problems” described in the cited portions of the specification are technical problems caused by the technological environment to which the claims are confined (a general-purpose computer).
On page 9 of the Applicant’s remarks, Applicant argues, “Applicant also notes that the specific identification of a treatment by name is not a requirement for a practical application of an abstract idea. The example of a practical application set forth by the MPEP and the Patent Office does not identify a drug/treatment by name: ‘administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype’ (emphasis added). ‘A beta blocker medication’ is not the name of a treatment, it is an entire category of drugs capable of blocking the effects of adrenaline.” Applicant further goes on to argue on page 10, “Notably, the ‘administering’ limitation from the allowable claim recited by the MPEP and the Patent Office does not recite any of these beta blockers, or any other generic or brand name for a beta blocker. Thus, that the present claims do not recite a generic or brand name of a drug does not render the limitation generic or ‘not particular.’” However, Examiner has not stated that identifying a drug/treatment by name is required.  The claim as whole is directed to determining a dosage schedule and does not recite the administration of the drug. As such this line of argument is inapplicable to the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/JASON S TIEDEMAN/           Primary Examiner, Art Unit 3626